Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (WO 2015/072506 A1: figures 1-5 and paragraphs 65, 75-76, 103, 112, 122 and 151-152) taken together with Lee et al (2006/0157896 A1: figures 4, 7 and 9; and paragraphs 76, .
Hayakawa et al disclose a method and the apparatus for heating a preform (1) with heaters (18a) such that the mouth of the preform is kept at a temperature of less than 70°C for preventing deformation of the preform (paragraph 76) and heating the body of the sterilized preform (1) to a temperature of about 90°C to 130°C (paragraph 75). Hydrogen peroxide is sprayed into and onto the body of the preform 1 as illustrated in figure 1(A). The reference does not disclose that the separate heating mechanisms are used for heating the different portions of the preform.  The reference also does not disclose a first portion for heating the mouth and body portions and a later portion that heats the body and cools the mouth portion of the preform with cold air.
Lee et al disclose a device for heating the preform (1) using a heating assembly (312) having a lamp (736) and a condenser (740) as illustrated in figure 9 to heat the mouth of the preform. The reference also discloses any number of heat treatment systems (312) of figure 9 to treat a preform to maintain a plurality of regions of a preform at different temperatures, see paragraph 86. Figures 7A and 8 illustrate multiple heaters arranged vertically along the body of the preform (1).  It is emphasized that the reference states that the heating assembly (312) is preferably a halogen lamp (paragraph 76).  Further, the reflector (740) adjacent the lamp (736) is a condenser to direct the radiation at the preform as in applicant’s specification.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Hayakawa et al by using a plurality of lamps and condensers along the length of the preform as disclosed by Lee et al 
Denis et al disclose a blow molding apparatus comprising: a plurality of heating sections including a first heating zone (11) for heating the necks of the preforms and a second heating section (14) for heating the body of the preforms.  The reference states that the heat protection means and possibly cooling means are preferably arranged to thermally protect the neck or body of the container which is not to be heat treated at the first, second and third heating devices (see column 3, lines 38-47).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and method of the combination of Hayakawa et al and Lee et al by using a cooling means to cool the neck of the preforms in a second heating station as disclosed by Denis et al for the purpose of protecting the neck portion during a second heating step to avoid over heating the neck portion while heating the body portion of the preform.  It would have been further obvious to use multiple heaters in the first heating section as disclosed by Lee et al to heat the neck portion and the body portion simultaneously to reduce the overall cycle time of the method and apparatus.
Bit discloses a method and apparatus for crystallizing the neck of a preform as illustrated in figure 4.  The neck of the preform is then cooled by directing a circular jet of air from nozzles (63).
It would have been further obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the method and apparatus of the combination of Hayakawa et al, Lee et al and Denis et al by using a nozzle to direct cooling air onto the neck of a crystallized preform as disclosed by Bit for the purpose of cooling the necks of the preform in an adequate manner by using air.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.   Applicant argues that the current form of the claims are not found in the combination of Hayakawa et al and Lee et al.  The references to Denis et al and Bit have been added to address these new claimed features.  Applicant merely argues that the references are for different reasons in regards to the heating of Hayakawa et al and Lee et al.  The examiner respectfully disagrees.  The current claimed invention merely combines a number of well-known features in a well-known manner without any unexpected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/5/2021